         Case 1-17-01005-ess                 Doc 245-15            Filed 07/13/20           Entered 07/13/20 14:41:38
                                                                                                                 Page 1 of 95




 10-K 1 a05-15507_110k.htm 10-K

                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                                          Washington, DC 20549


                                                             Form 10-K
                                           FOR ANNUAL AND TRANSITION REPORTS
                                          PURSUANT TO SECTIONS 13 OR 15(d) OF THE
                                             SECURITIES EXCHANGE ACT OF 1934
 (Mark One)
               ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
                EXCHANGE ACT OF 1934
                                                 For the fiscal year ended: June 30, 2005
                                                                    OR
               TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
                EXCHANGE ACT OF 1934
                                               For the transition period from   to
                                                  Commission file number: 001-31825


                  THE FIRST MARBLEHEAD CORPORATION
                                            (Exact name of registrant as specified in its charter)
                                 Delaware                                                         XX-XXXXXXX
                       (State or other jurisdiction of                                         (I.R.S. Employer
                      incorporation or organization)                                          Identification No.)
                         The Prudential Tower
                     800 Boylston Street, 34th Floor
                         Boston, Massachusetts                                                   02199-8157
                  (Address of principal executive offices)                                       (Zip Code)
                                   Registrant’s telephone number, including area code: (617) 638-2000

                                       Securities registered pursuant to Section 12(b) of the Act:
                     Common Stock, $.01 par value                                     New York Stock Exchange
                         (Title of each class)                                (Name of each exchange on which registered)
                                      Securities registered pursuant to Section 12(g) of the Act: None

       Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
 Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),
 and (2) has been subject to such filing requirements for the past 90 days. Yes  No 
       Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will
 not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in
 Part III of this Form 10-K or any amendment to this Form 10-K. 
       Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No 
       Indicate by check mark whether the registrant is an accelerated filer (as defined in Exchange Act Rule 12b-2). Yes  No 
       The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant (without admitting
 that any person whose shares are not included in the calculation is an affiliate) was approximately $1,604,000,000 based on the last
 reported sale price of the common stock on the New York Stock Exchange on December 31, 2004.
       Number of shares of the registrant’s class of common stock outstanding as of July 29, 2005: 64,911,244

                                          DOCUMENTS INCORPORATED BY REFERENCE
       Information set forth in items 10, 11, 12, 13 and 14 of Part III (except for information required with respect to our executive
 officers, which is set forth under “Executive Officers” in Item 1A of Part I of this report, and our Code of Ethics, which is set forth
 under “Code of Ethics” in Item 1B of Part I of this report) have been omitted from this report and are incorporated by reference to the
 definitive proxy statement to be filed with the Securities and Exchange Commission relating to the registrant’s 2005 annual meeting of
 stockholders.




https://sec.report/Document/0001104659-05-043131/a05-15507_110k.htm                                                             6/25/2020
        Case 1-17-01005-ess               Doc 245-15          Filed 07/13/20         Entered 07/13/20 14:41:38
                                                                                                        Page 42 of 95



                                                                47




     We used $23.3 million of net cash in investing activities during fiscal 2005. The principal use of net cash was capital
 expenditures related to the expansion of our loan processing facilities and corporate headquarters and, to a lesser extent,
 payments for loan database updates from TERI.
       We used net cash of $60.0 million in financing activities in fiscal 2005. Cash used in financing activities primarily
 related to the repurchase of $55.7 million of our common stock in open-market transactions and the repayment of the
 $7.25 million note that we issued to the lead underwriter of our December 2003 securitization, offset in part by the
 exercise of employee stock options.
       We expect that our capital expenditure requirements for fiscal 2006 will be approximately $22.6 million. We plan to
 utilize our equipment line of credit to finance a portion of these costs. We expect to use these funds primarily for the
 expansion of our loan processing operations and the purchase of computer and office equipment. We currently have
 capital expenditure commitments over the next 12 months of approximately $3.1 million.

 Borrowings
      In June 2001, we issued two acquisition notes to TERI totaling $7.9 million to acquire TERI’s loan processing
 operations. Principal and interest at an annual rate of 6% is payable on these notes in 120 monthly payments of an
 aggregate of $87,706 commencing on July 20, 2001 and ending on June 20, 2011. At June 30, 2005, outstanding principal
 on these notes totaled $5.3 million as compared to $6.0 million at June 30, 2004.
       In August 2003, we entered into a $10 million revolving credit facility with Fleet National Bank. Fleet National Bank
 was subsequently acquired by Bank of America, and our agreement related to this facility has been assigned to Bank of
 America. The revolving credit facility matured on August 28, 2005, and we do not intend to extend it. The revolving credit
 line contained financial covenants, including:
       minimum trailing 12-month up-front structural advisory fees of not less than $25 to $30 million;
       minimum tangible net worth of not less than the sum of 100% of consolidated tangible net worth with respect to
        the fiscal year most recently ended plus 85% of consolidated net income for the fiscal year most recently ended;
       maximum liabilities to net worth ratio of not greater than 1.15 to 1.00; and
       minimum cash flow to debt service ratio of not less than 1.50 to 1.00, as well as certain financial reporting
        covenants.
       We met these financial and reporting requirements during the term of the revolving credit facility. This agreement
 restricted our ability to pay cash dividends in the event we are in default. As of June 30, 2005, we had no balance
 outstanding under the revolving credit facility. The maximum annual commitment fee was $25,000. Bank of America had
 issued on our behalf a letter of credit in the amount of $0.5 million in lieu of security deposits for the lease of office space,
 which reduced the amount that we could borrow under the revolving credit facility. Third party beneficiaries had not
 drawn upon this letter of credit.
      In December 2003, we issued a $7.25 million note to the lead underwriter of our December 2003 securitization to
 monetize a substantial portion of the second up-front structural advisory fee payment which we received in July 2004. We
 repaid the note in full with the first $7.25 million of that payment.
       In January 2005, we entered into an equipment financing lease agreement which we will use to finance the purchases
 of furniture and equipment. The agreement allows us to finance up to $20.0 million worth of furniture and equipment
 purchased before December 30, 2005. We expect to repay amounts drawn down on the lease in terms ranging from three
 to five years. As of June 30, 2005, we had drawn $10.5 million from this line of credit.


                                                                48




https://sec.report/Document/0001104659-05-043131/a05-15507_110k.htm                                                    6/25/2020
           Case 1-17-01005-ess            Doc 245-15          Filed 07/13/20         Entered 07/13/20 14:41:38
                                                                                                        Page 43 of 95



     In December 2004, we entered into an operating lease for the use of a corporate aircraft for basic annual rent of
 approximately $1.4 million through 2009. This operating lease was structured as a capital lease for tax purposes.
 Off-Balance Sheet Transactions
      We structure and facilitate the securitization of loans for our clients through a series of bankruptcy remote, qualified
 special purpose trusts. We do not utilize these trusts as a means to transfer assets or liabilities from our balance sheet to
 those of the trusts because we are not the originator of the securitized student loans or the issuer of the related debt. We do
 not serve as lender, guarantor or loan servicer. Specifically, these trusts purchase such student loans from third-party
 financial institutions, the financing of which is provided through the issuance of asset-backed securities.
      The principal uses of these trusts are to:
       generate sources of liquidity for our clients’ assets sold into such trusts and to reduce their credit risk;
       make available more funds to students and colleges; and
       leverage the capital markets to reduce borrowing costs to students.
      See “Application of Critical Accounting Policies and Estimates—Consolidation” for a discussion of our
 determination to not consolidate these securitization trusts.

 Recent Accounting Pronouncements
      On December 16, 2004, the FASB issued FASB Statement No. 123 (revised 2004), “Share-Based
 Payment” (Statement 123R), which is a revision of FASB Statement No. 123, “Accounting for Stock-Based
 Compensation.” Statement 123R supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees,” and
 amends FASB Statement No. 95, “Statement of Cash Flows.” Statement 123R requires an entity to measure the cost of
 employee services received in exchange for an award of equity instruments, including stock options and restricted stock
 units, based on the grant-date fair value of the award, with limited exceptions. That cost will be recognized over the period
 during which the employee is required to provide service in exchange for the award, which is typically the vesting period.
 Statement 123R eliminates the alternative to use Opinion 25’s intrinsic value method of accounting for stock options that
 was provided in Statement 123 as originally issued.
     We adopted Statement 123R on July 1, 2005 using the modified prospective method discussed below. Statement
 123R permits public companies to adopt its requirements using one of two methods:
      1.    A “modified prospective” method in which compensation cost is recognized beginning with the effective date
            (a) based on the requirements of Statement 123R for all share-based payments granted after the effective date
            and (b) based on the requirements of Statement 123 for all awards granted to employees prior to the effective
            date of Statement 123R that remain unvested on the effective date.
      2.    A “modified retrospective” method which includes the requirements of the modified prospective method
            described above, but also permits entities to restate their previously issued financial statements to include in
            their income statements previously recognized under Statement 123 for purposes of pro forma disclosures for
            either (a) all prior periods or (b) prior interim periods of the year of adoption.


                                                                49




      As permitted by Statement 123, we accounted for share-based payments to employees using Opinion 25’s intrinsic
 value method through June 30, 2005, and, as such, generally recognized no compensation cost for employee stock options.
 The adoption of Statement 123R’s fair-value method will impact our results of operations, although the impact of adoption
 of Statement 123R cannot be predicted at this time because it will depend on levels of share-based payments granted in the
 future. However, had we adopted Statement 123R in prior periods, the impact of that standard would have had
 approximately the same impact as Statement 123, as described in the disclosure of pro forma net income and earnings per
 share in Note 2 to these financial statements. Statement 123R also requires that the benefits of tax deductions in excess of
 recognized compensation cost be reported as a financing cash flow, rather than as an operating cash flow as previously
 required under EITF Issue No. 00-15 “Classification in the Statement of Cash Flows of the Income Tax Benefit Received
 by a Company upon Exercise of a Nonqualified Employee Stock Option.” This requirement will reduce net operating cash
 flows and increase net financing cash flows in periods after adoption. While we cannot estimate what the impact on the




https://sec.report/Document/0001104659-05-043131/a05-15507_110k.htm                                                    6/25/2020
        Case 1-17-01005-ess               Doc 245-15          Filed 07/13/20          Entered 07/13/20 14:41:38
                                                                                                         Page 44 of 95



 cash flow statement will be in the future (because they depend on, among other things, when employees exercise stock
 options and the amount of expense recognized related to the value of stock options), the amount of operating cash flows
 recognized in prior periods for such excess tax deductions were $34.3 million during fiscal 2005 and $29.9 million during
 fiscal 2004. We recognized no operating cash flows for such excess tax deductions in fiscal 2003.

 Inflation
      Inflation was not a material factor in either revenue or operating expenses during the periods presented.

 Factors That May Affect Future Results
      This annual report on Form 10-K includes forward-looking statements within the meaning of Section 21E of the
 Securities Exchange Act of 1934, as amended, or the Exchange Act. For this purpose, any statements contained herein
 regarding our strategy, future operations, financial position, future revenues, projected costs, prospects, plans and
 objectives of management, other than statements of historical facts, are forward-looking statements. The words
 “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would” and similar
 expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these
 identifying words. We cannot guarantee that we actually will achieve the plans, intentions or expectations expressed or
 implied in our forward-looking statements. There are a number of important factors that could cause actual results, levels
 of activity, performance or events to differ materially from those expressed or implied in the forward-looking statements
 we make. These important factors include our “critical accounting estimates” and the risk factors set forth below.
 Although we may elect to update forward-looking statements in the future, we specifically disclaim any obligation to do
 so, even if our estimates change, and readers should not rely on those forward-looking statements as representing our
 views as of any date subsequent to the date of this annual report.


                                                                50




 Risk Factors
 We derive a significant portion of our revenue and substantially all of our income from structuring securitization
 transactions; our financial results and future growth would be adversely affected if we are unable to structure
 securitizations.
      Securitization refers to the technique of pooling loans and selling them to a special purpose, bankruptcy remote
 entity, typically a trust, which issues securities to investors backed by those loans. As of the date of this Annual Report,
 we have provided structural advisory and other services for 27 loan securitizations since our formation in 1991, and we
 receive fees for these services. In connection with securitizations, we receive compensation in the form of structural
 advisory fees, residuals and administrative fees for management of the trusts. The amount and timing of the fees we
 recognize are affected, in part, by the size and composition of loan pools to be securitized, the return expectations of
 investors and assumptions we make regarding loan portfolio performance, including defaults, recoveries, prepayments and
 the cost of funding. Revenue from new securitizations constituted 76% of our total service revenue for fiscal 2005, 78% of
 our total service revenue for fiscal 2004 and 73% of our total service revenue for fiscal 2003. Substantially all of our net
 income in those fiscal periods was attributable to securitization-related revenue.

 The timing of our securitization activities will greatly affect our quarterly financial results.
      Our quarterly revenue, operating results and profitability have varied and are expected to continue to vary
 significantly on a quarterly basis. In fiscal 2005, we recognized 5%, 37%, 29% and 29% of our total service revenue in the
 respective fiscal quarters of fiscal 2005. In fiscal 2004, we recognized 5%, 39%, 5% and 51% of our total service revenue
 in the respective fiscal quarters of 2004. Our quarterly revenue varies primarily because of the timing of the securitizations
 that we structure. In fiscal 2004, we facilitated one securitization in the second quarter and two securitizations in the fourth
 quarter, but none in the first or third quarters. In fiscal 2005, we facilitated one securitization in the second quarter, one
 securitization in the third quarter, and three securitizations in the fourth quarter, but none in the first quarter. The timing of
 our securitization activities is affected to some degree by the seasonality of student loan applications and loan originations.
 Origination of student loans is generally subject to seasonal trends, with the volume of loan applications increasing with
 the approach of tuition payment dates. In fiscal 2005, we processed 39% of our total loan facilitation volume in the first
 quarter ended September 30, 2004, and 21%, 24%, and 17% of our total loan facilitation volume in the respective




https://sec.report/Document/0001104659-05-043131/a05-15507_110k.htm                                                    6/25/2020
